DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/17/2020. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 – 36, drawn to a population of capsules, the capsules comprising an oil-based core comprising a benefit agent, classified in B01J 13/06.
II.	Claims 37 – 49, drawn to a population of capsules, the capsules comprising an aqueous core comprising a benefit agent, classified in B01J 13/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related capsules. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Invention I has an oil based core and the Invention II has an aqueous based core.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Oehlenschlager on November 8, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 
Claim Objections
4.	 Claim 19 is objected to because of the following informalities: the acronyms “TEOS”, “TMOS” and “TBOS” should be spelled out. Appropriate correction is required.

Claim Analysis
5.	Summary of Claim 1:
A population of capsules, the capsules comprising: 

an oil-based core comprising a benefit agent, and a shell surrounding the core, the shell comprising:

a substantially inorganic first shell component comprising: a condensed layer comprising a condensation product of a precursor, and

a nanoparticle layer comprising inorganic nanoparticles, wherein the condensed layer is disposed between the core and the nanoparticle layer, and an inorganic second shell component surrounding the first shell component, 

wherein the second shell component surrounds the nanoparticle layer, and wherein the precursor comprises at least one compound of Formula (I) (MvOZYn)W (Formula I) 
where M is one or more of silicon, titanium and aluminum, v is the valence number of M and is 3 or 4, z is from 0.5 to 1.6   


    PNG
    media_image1.png
    154
    719
    media_image1.png
    Greyscale


or a 5-12 membered heteroaryl comprising from 1 to 3 ring heteroatoms selected from O, N, and S, R3 is a H, C1 to C20 alkyl, C1 to C20 alkylene, C6 to C22 aryl, or a 5-12 membered heteroaryl comprising 

 

Claim Rejections - 35 USC § 103


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Veronique et al. (US PG Pub 2012/0128747 A1) as listed on the IDS dated 4/9/2021.
Regarding claims 1, 17-18, 23, Veronique et al. teach particles consisting of a continuous shell confining at least one oil phase thereby reading on the oil based core comprising a benefit agent, wherein the shell comprises at least one silicon oxide nanoparticles thereby reading on the substantially inorganic shell surrounding the core and the nanoparticle layer (Abstract, [0034]), wherein the condensation of a precursor at the interface of the globules of the fatty phase in the solid state during the formation of the shell [0047] thereby reading on the condensed layer, wherein the precursors are 

    PNG
    media_image2.png
    146
    277
    media_image2.png
    Greyscale

thereby corresponding to the Formula (I) and (II) when M is Silicon, v is 4, z is 1, Y is –OR2, and R2 is ethyl. 
Veronique et al. do not particularly teach the formula I or formula II as required by the instant claims. The difference between the present claim and the disclosure of Veronique et al. is the requirement of w being from 2 to 2000. 
Although the reference fails to teach w being from 2 to 2000, the similarity between the precursors having w being from 2 to 2000 are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the precursor with w as 2 to 2000. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claims 2 and 3, Veronique et al. teach the core is a fragrance (claim 11) thereby reading on the perfume as required by the instant claims.
Regarding claim 4, Veronique et al. teach the core material further comprises triglycerides; fatty acids; rosins; waxes (long alkanes) such as eicosane and octadecane; hydrogenated plant oils and also 
Regarding claims 5-9 and 28-30, Veronique et al. teach silica oxide nanoparticles thereby reading on the SiO2 as required by the instant claims and further teach the shell is a mixed matrix of SiO2-MeO2 wherein Me is a metal chosen from Zr, Ti, Th, Nb, Ta, V, W and Al ([0016], [0032]) thereby reading on the second shell component.
Regarding claims 10-11 and 31-32, Veronique et al. teach the diameter of the particles vary from 1 µm to 1 cm, preferably from 10 to 200 µm [0014] thereby reading on claimed range of about 0.1 to about 200 micrometers and about 10 to about 190 micrometers.
Regarding claims 12-13 and 33-34, Veronique et al. teach the thickness of the shell is from about 0.1 to 2 µm [0015] which corresponds to 100 to 2,000 nm thereby reading on the claimed range of about 10 nm to about 10,000 nm and about 170 nm to about 1000 nm.
Regarding claims 14-16 and 25-27, Veronique et al. are silent on the molecular weight, PDI and degree of branching of the precursor.
Veronique et al. teach the precursors determine the thickness of the shell [0049] and further teach the precursor varies to achieve the desired thickness of the shell [0050].  Therefore, the properties of the precursor such as molecular weight, PDI and degree of branching can be optimized to reach the desired thickness via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the properties for the precursor for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 19, Veronique et al. teach TMOS and TEOS used in mixtures with other precursors [0048]. 
Veronique et al. are silent on the permeability of the shell. Regarding claims 22 and 36, Veronique et al. do not particularly teach the mean volumetric core-shell ratio. 
However, Veronique et al. demonstrate optical microscopy images of the material obtained by the mineralization of the emulsions stabilized by functionalized silica particles, wherein the particle size distribution curves of emulsions before and after mineralization are shown, wherein the cumulative volume of the particles of the emulsion have comparable diameters as reported in % as a function of the diameter of the particles in microns, demonstrating that the mineralization step does not broaden the particle size distribution (Fig. 5). As such, the mean volumetric core-shell ratio for the particles of Veronique et al. is interpreted to be within the claimed range of the core-shell ratio as required by the instant claim.  Furthermore, Veronique et al. teach the same shell components, the same oil based core and teach the capsule is formed in a substantially similar method. As such, the shell permeability for the particles of Veronique et al. is expected to be the same permeability as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to 
Regarding claim 21, Veronique et al. teach wall tension of around 3.81 mN/m (0.00381 N/m) and 10 mN/m (0.1 N/m) [0113] thereby reading on the claimed range of about 0.1 N/m to about 50 N/m.
Regarding claim 24, Veronique et al. teach a preferred embodiment (Example 1) having the amount of organic content in the shell as 1.7% thereby reading on the up to 5 wt% as required by the instant claim [24 mg of CTAB which represents the organic content is added to 1.38 g of silica; as such 0.024 g + 1.38 g = 1.404 total g; thereby the organic content is 0.024 g / 1.404 g x 100 = 1.7%]. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/851,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the population of capsules comprising a condensed layer comprising a condensation product of a precursor of formula I overlaps in scope with the population of capsules of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763